Apr 08 19 11 OOa   CasePollins
                        2:17-cv-03639-BMS
                               Law        Document 49 Filed 04/09/19  Page 1 of 1
                                                                6108969910                               p5




                                  IN THE U~ITED STATES DISTRICT COURT
                               FOR THE EASTER.~ DISTRICT OF PE~NSYLVANIA

          MICHAEL CARTER
                          Plaintiff
                                                                 CIVIL ACTIOl\" ~O. 17-3639
                          V.

          SL'NGARD AVAILABILITY SERVICES, LP:
                          Defendant



                                             8____ _f\r_
                                                       ORDER               \
                   A!'-;0 NO\\,, this _ _.....          day of          _,_f_:_J_ _ _ _ _ _ __ ,        2019,

          upon consideration of Plaintiffs and Defendant's Jomt Letter Motion to Approve Settlement and

          consideration of the material terms of the agreed-upon settlement of this action, and having

          concluded, pursuant to 29 U.S.C. § 216(b), that the agreed-upon settlement of this action represents

          a fair and reasonable resolution of a bona fide dispute under the Fair Labor Standards Act, it is

          hereby ORDERED and DECREED that the Joint Motion is GRA...VfED ar:d the settlement of

          this action is hereby APPROVED and the matter is DISMISSED WITH PREJUDICE.




                                                        ~~       Berle \,1. Schiller, J.
